Citation Nr: 1733812	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  15-10 971	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines



THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss for the period prior to March 9, 2017, and a rating in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The Veteran had active duty service from May 1946 to March 1949.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), that awarded service connection for bilateral hearing loss and assigned a 20 percent rating for that disability, effective September 27, 2013 (the date his claim for service connection was received).  

This case was previously before the Board in December 2016; at that time, the Board remanded the appeal for additional development of the evidentiary record.  During the processing of the Board remand, the RO issued an April 2017 rating decision that awarded an increased 50 percent rating for the Veteran's bilateral hearing loss, effective from March 9, 2017.  The case has now returned to the Board and been reassigned to the undersigned Veterans Law Judge (VLJ) for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, confusion has arisen with regard to identifying the Veteran's correct current mailing address and ensuring that the pertinent correspondence intended for the Veteran has been properly addressed to his current address.  The Veteran's current address of record in the Veterans Benefits Management System (VBMS) as well as in the Veterans Appeals Control and Locator System (VACOLS) is different than the addresses to which recent pertinent correspondence intended for the Veteran has been sent in this case.
The Board's December 2016 remand directed multiple actions, including with regard to the need to contact the Veteran to request that he identify the sources of his pertinent medical treatment.  The Board directed that the Veteran should be provided the opportunity to provide the necessary releases to allow VA to attempt to obtain pertinent associated treatment records "to include any ongoing treatment with Dr. E.R.U. and/or EarTech, and the Hearing and Aural Rehabilitation Center."  Documentation in the claims-file shows that the pertinent attempt to contact the Veteran was completed by the AOJ in February 2017, but the letter was sent to a version of the Veteran's address featuring house number "68."  In some of the Veteran's remote prior correspondence, he had identified the address featuring house number "68" as his address, but in his two most recent items of correspondence the Veteran has clearly reported his house number as "63" (in October 2015 and June 2016 correspondence).

Thus, documentation in the claims-file shows that the AOJ's pertinent attempt to contact the Veteran in accordance with the Board's December 2016 remand was completed in February 2017 with a letter sent to the older version of the Veteran's address, featuring the house number "68."  The Board notes that its own attempt to mail a copy of the December 2016 Board remand to the Veteran was also addressed to the older "68" house number version of the Veteran's address, and this mailing was returned to the Board as undeliverable in March 2017.  Notably, the May 2017 supplemental statement of the case (SSOC) issued by the AOJ in connection with this appeal was mailed to another apparently incorrect version of the Veteran's address, as it was addressed to house number "38" rather than to "63."

The AOJ was unable to obtain the information from the Veteran sought by the directives of the Board's December 2016 remand because, as explained by the AOJ in the May 2017 SSOC: "we sent you a duty to assist letter with an enclosed authorization form so we may obtain your records on your behalf.  However, as of this date, we have not received a reply from you."  As it appears that the AOJ's pertinent letter to the Veteran was sent to an address other than the Veteran's most recently reported current mailing address, the Board finds that a remand is warranted for a new attempt to contact the Veteran at his correct current address of record and afford him an adequate opportunity to provide the pertinent information.
As this case must be remanded for a new attempt to contact the Veteran at his updated current correct mailing address, the AOJ shall have another opportunity to determine the feasibility of completing the December 2016 remand directives regarding attempts to "confirm with EarTech whether the Maryland CNC test was used in the audiometric testing completed in September 2013," and "confirm with the Hearing and Aural Rehabilitation Center whether the Maryland CNC test was used in the audiometric testing completed in May 2016."

Finally, the TDIU claim remains intertwined with the above remanded claim and it must also be remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take appropriate action to confirm the Veteran's updated correct current mailing address for the purposes of mailing pertinent correspondence to the Veteran.  In this regard, the AOJ should note that the Veteran's two most recently received items of correspondence in the VBMS claims-file (October 2015 and June 2016) indicate that he reports his address as beginning with house number "63," a change from a previously indicated address that began with house number "68."  (The AOJ should note that the mailings sent to the Veteran in actions directed by the December 2016 Board remand were sent to house number "68" and house number "38," but not the house number "63" reported by the Veteran as his address in his October 2015 and June 2016 correspondence.)

2.  After completion of the above, contact the Veteran (at his correct current address of record) to ask him to identify any VA or private treatment that he may have had for his bilateral hearing loss, which is not already of record, to include any ongoing treatment with Dr. E.R.U. and/or EarTech, and the Hearing and Aural Rehabilitation Center.  After securing the necessary releases, the AOJ should attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and it is determined that further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  In accordance with the directives of the December 2016 Board remand, take appropriate action to attempt to (a) confirm with EarTech whether the Maryland CNC test was used in the audiometric testing completed in September 2013, and (b) confirm with the Hearing and Aural Rehabilitation Center whether the Maryland CNC test was used in the audiometric testing completed in May 2016.  If any of the requested information cannot be obtained and it is determined that further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain this information on his own behalf.

4.  Following completion of the above and any additional indicated development, review the claims file and readjudicate the Veteran's claims for increased ratings for his bilateral hearing loss and entitlement to TDIU.  If any benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and be given the opportunity to respond thereto before the case is returned to the Board.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




